Citation Nr: 9914855	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-32 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to August 3, 1995, for 
a 100 percent rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Daniel R. McGarry



REMAND

The veteran had active service from May 1967 to March 1970 
and from October 1970 to December 1987.

In September 1990, the RO received an informal application 
for TDIU.  In January 1991, the RO sent the veteran a formal 
claim form for TDIU.  The RO received the completed formal 
application on February 1, 1991.  The record indicates that 
the RO denied the claim for TDIU in an October 1991 rating 
decision.  Documents are filed out of chronological order in 
the veteran's four-volume claims folder, and the Board is 
unable to identify documentation that the veteran was 
notified of the denial of TDIU by the October 1991 rating 
decision.  The veteran has asserted that he was not notified 
of the denial of TDIU.  On August 3, 1995, he filed another 
claim for TDIU.  The RO awarded TDIU in a September 1997 
rating decision, assigning as the effective date August 3, 
1995.

The RO's award of TDIU was based, in part, on the grant of 
service connection for post-traumatic stress disorder (PTSD) 
and the award of a 50 percent rating for that disability, 
effective from June 1995. 

In the rating decision awarding TDIU, the RO noted that the 
veteran had been awarded Social Security Disability Benefits 
based on his service-connected disabilities.  In an April 
1993 decision awarding Social Security Disability Benefits, 
an administrative law judge referred to a report of an 
examination of the veteran conducted by a private physician 
in July 1992, and found that the veteran could perform only a 
significantly compromised range of sedentary work on a 
sustained basis.  In the same decision, the administrative 
law judge referred to a psychiatric examination of the 
veteran conducted in July 1992 after which the examiner 
reported that the veteran had PTSD which resulted in 
moderately severe functional limitations in the mental 
sphere.  If the veteran has had a claim pending for TDIU 
since September 1990, the records referred to in the decision 
to award Social Security Disability Benefits would apparently 
be probative of such claim.  Consequently, a remand is 
necessary to secure such records.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim(s) for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should readjudicate the 
veteran's claim for an earlier effective 
date for TDIU.  In so doing, the RO 
should explicitly consider whether the 
veteran's earlier claim for that benefit, 
that is, the September 24, 1990, informal 
claim that was followed by the February 
1, 1991 formal claim, was finally 
adjudicated.  In particular, the RO 
should indicate whether the veteran was 
given notice of the denial of the TDIU 
claim by the October 9, 1991, rating 
decision, and, if so, identify the 
documentation of such notice in the 
claims folder.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
reflecting consideration of the points 
outlined above.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The veteran may present additional evidence or 
argument while the case is in remand status at the RO.  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


